PER CURIAM.
We affirm the defendant’s two convictions without discussion. We reverse his sentence on the lewd, lascivious, or indecent assault conviction because the trial court scored forty points for penetration under victim injury when it should have scored only twenty points for contact. See Daum v. State, 544 So.2d 1035 (Fla. 2d DCA), review denied, 551 So.2d 462 (Fla.1989); O’Bright v. State, 508 So.2d 385 (Fla. 4th DCA 1987). On remand, the trial court may reimpose the same sentence because, even with the twenty fewer points, the defendant’s total points will still fall within the same permitted range.
Affirmed in part, reversed in part, and remanded.
HALL, A.C.J., and THREADGILL and ALTENBERND, JJ. concur.